         Case 4:20-cv-00410-JM Document 19 Filed 02/12/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

GARY HOLT                                                                      PLAINTIFF

V.                      CASE NO. 4:20-CV-00410 JM-JTK

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION                                           DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Defendant.

       DATED this 12th day of February, 2021.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
